     Case 2:21-mc-00014-WBS-AC Document 2 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SANDRA L. CAREY,                                  No. 2:21-mc-00014-WBS-AC
12                       Plaintiff,
13           v.                                         ORDER
14    DEPARTMENT OF VETERANS
      AFFAIRS,
15
                         Defendant.
16

17

18          Plaintiff, appearing through counsel, filed a miscellaneous case against the Department of

19   Veterans Affairs to seek an order requiring her own deposition for the purpose of preservation of

20   testimony. ECF No. 1. There is no indication that the Department of Veterans Affairs has been

21   served with the petition.

22          Accordingly, IT IS HEREBY ORDERED that:

23      1. Plaintiff shall serve defendant and file a proof of service with in 14 days of the date of this

24          order; and

25      2. Defendant shall file a response to the petition within 60 days of service.

26   DATED: January 26, 2021

27

28
